                Case 1:18-cv-01145-APM Document 10 Filed 10/15/18 Page 1 of 1




Default - Rule 55A (CO 40 Revised-4/2011 )



         UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                                    FOR THE DISTRICT OF COLUMBIA




JULIANA GOMEZ-CRUZ
_________________________________________
            Plaintiff(s)
                                                                     Civil Action: 18-cv-01145-APM
                                                                                   _______________
        v.



CORNERSTONE CAFE, INC. et al
_________________________________________
            Defendant(s)


    Defendant CORNERSTONE CAFE, INC.;
RE: Defendant DAE "DAVID" WOONG KIM;
    Defendant KOOKHEE PARK also known as KOOKIE KIM

                                               DEFAULT

        It appearing that the above-named defendant(s) failed to plead or otherwise defend this action though

duly served with summons and copy of the complaint           on      August 13, 2018       , and an affidavit

                                                                           October
                                                          15th day of ________________,
on behalf of the plaintiff having been filed, it is this _____                           2018 declared that
                                                                                        ______

defendant(s) is/are in default.



                                                             ANGELA D. CAESAR, Clerk



                                                     By:              /s/ N. Wilkens
                                                                     Deputy Clerk
